

EMPLOYMENT AGREEMENT AMENDMENT AND MODIFICATION
 
Radio One, Inc. (“Company”), a Delaware corporation having its principal place
of business at 5900 Princess Garden Parkway, Lanham, Maryland, and Peter D.
Thompson (“Employee”), an individual residing at 2701 Calvert Street, Apartment
825, Washington, D.C., hereby agree to amend and modify that certain Employment
Agreement (“Agreement”) made and entered into as of the 31st day of March, 2008,
as follows:


1.  
Amendment to Section 10. Section 10 of the Agreement hereby is amended by adding
the following subsections (f) and (g) thereto:

 
 
10.
Termination.

 
 
*
*
*

 
 
(f)
To the extent any severance payments due Employee pursuant to subsection (b)
hereof shall be treated as deferred compensation under Section 409A of the
United States Internal Revenue Code of 1986, as amended, and the Treasury
Regulations (including proposed regulations) and guidance promulgated thereunder
(collectively, “Code Section 409A”), payment of such amount shall be delayed
until the first day of the seventh month following the date of Employee’s
termination, but only to the extent that such delay is necessary in order to
avoid penalties under Code Section 409A with respect to payments to a Specified
Employee, as defined in Treasury Regulations Section 1.409A-1(i) upon Separation
from Service, as defined in Treasury Regulations Section 1.409A-1(h).

 
 
(g)
As used in this Section 10, the term “Employee’s termination” shall mean a
“Separation from Service” as defined in Code Section 409A.

 
Except as expressly set forth herein, all other terms and conditions of the
Agreement shall remain as set forth therein.


IN WITNESS WHEREOF, the parties have executed this Employment Agreement
Amendment and Modification to be effective as of the 7th day of October, 2008.
 
RADIO ONE,
INC.                                                                               PETER
D. THOMPSON


By:                                                                                  
Signature:                                                                           
Linda J. Vilardo                                     Peter D. Thompson


Title:                Vice
President                                                                  
Address:    2701 Calvert Street
             Apartment 825
             Washington, D.C.  20001


Date:         Decemebr 08,
2008                                                                 Date:      
December 08, 2008                         
 
 